Filed 5/5/16 P. v. Perez CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


THE PEOPLE,                                                          B264646

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. ZM012136)
         v.

ANTHONY PEREZ,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County,
Melissa N. Widdifield, Judge. Dismissed.

         Gerald J. Miller, under appointment by the Court of Appeal, for Defendant and
Appellant.

         Kamala D. Harris, Attorney General, and Eric J. Kohm, Deputy Attorneys
General, for Plaintiff and Respondent.


                                __________________________________
       Defendant Anthony Perez appeals from a trial court order committing him to the
custody of the Department of Mental Health (DMH) under the Sexually Violent Predators
Act (SVPA; see Welf. & Inst. Code, § 6600 et seq.) We appointed counsel to represent
Perez on appeal. Appointed counsel filed an opening brief invoking the independent
judicial review procedures set forth in Anders v. California (1967) 386 U.S. 738 (Anders)
and People v. Wende (1979) 25 Cal.3d 436 (Wende). For reasons discussed in People v.
Kisling (2015) 239 Cal.App.4th 288 (Kisling), review denied November 10, 2015,
S228550, we conclude that Anders/Wende review on appeal is not available to Perez in
the SVPA proceedings involved here, and, for this reason, dismiss his appeal.
                                      DISCUSSION
       In August 2007, the People filed a petition to commit Perez to the DMH as a
sexually violent predator within the meaning of the SVPA. The trial court thereafter
found probable cause, and ordered Perez transported to Coalinga State Hospital. Perez
waived jury, and the petition was tried to the trial court during March 2015. At trial,
competing testimony was given regarding Perez’s criminal history, including criminal
sex acts, along with testimony concerning his sexual mental disorders, treatment, and
the question of whether he could be safely supervised outside a commitment setting.
       On March 24, 2015, the trial court found the allegations in the petition to be true
beyond a reasonable doubt. As a result, the court ordered Perez into DMH’s custody for
an indeterminate commitment.
       Perez filed a timely notice of appeal, and we appointed counsel to represent him
in our court. Appointed counsel filed an opening brief citing Anders and Wende. On
March 25, 2016, we invited the parties to submit further briefs addressing the issue of
whether Anders/Wende review is available on appeal from an SVPA proceeding.
We specifically cited the recent Kisling decision by the Third District Court of Appeal.
Perez thereafter filed a supplemental brief arguing that Kisling incorrectly analyzed the
Wende review issue in light of Conservatorship of Ben C. (2007) 40 Cal.4th 529



                                             2
(Ben C.). The People filed a letter brief arguing that Kisling correctly addressed the
Wende review issue in light of Ben C.
       We recognize that Kisling involved an individual’s appeal from an order denying
his petition to be released from a commitment under the SVPA, whereas Perez’s current
appeal is taken from an order committing him to the DMH’s custody. Nonetheless,
we find the principles discussed in Kisling are applicable to Perez. Wende review applies
only to appointed counsel’s representation of an indigent criminal defendant in a first
appeal of right, and, because proceedings under the SVPA are civil matters, it follows
that an appeal from an SVPA proceeding does not directly implicate Wende. (Kisling,
supra, 239 Cal.App.4th at p. 290.) Application of the three-part test articulated in Ben C.
for determining whether Wende review is available on appeal from a particular type of
proceeding does not cause us to find that such review is required on appeal from a SVPA
proceeding. (Kisling, supra, 239 Cal.App.4th at pp. 290-292.) When appointed counsel
files an opening brief raising no issues on appeal from a SVPA proceeding, dismissal of
the appeal is warranted. (Id. at pp. 291-292.)
                                     DISPOSITION
       The appeal is dismissed.




                                                        BIGELOW, P. J.
We concur:




              RUBIN, J.




              GRIMES, J.



                                             3